Citation Nr: 1713517	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  14-25 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy, to include as due to exposure to herbicides.

2. Entitlement to service connection for peripheral neuropathy, to include as due to exposure to herbicides.

3. Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	John Caleb Smith, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse
ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1968 to November 1975.

These matters come to the Board of Veterans' Appeals (Board) from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In February 2016, the Veteran testified before the undersigned Veterans Law Judge.

In order to establish jurisdiction over the issue of entitlement to service connection for peripheral neuropathy, the Board must first consider whether new and material evidence has been received to reopen the claim.  38 U.S.C.A. § 5108 (West 2014).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  
The Board is required by law to review appeals in docket order unless unusual hardship or "other sufficient causes" have been shown to advance a case on the docket.  38 U.S.C.A. § 7107(a) (West 2015).  In March 2015, VA's Deputy General Counsel for Legal Policy advised that the Board is not precluded from advancing cases on the docket under 38 U.S.C.A. § 7107(a)(2)(C) and 38 C.F.R. § 20.900(c)(1) in consideration of a VLJ's pending retirement if such action would "produce fair, efficient, timely, [and] effective review of appeals", but also "fairness in adjudications among and between veterans."  Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006).  Such advancement is not automatic.  

Here, the undersigned VLJ will be retiring this spring and the Veteran's appeal is currently outside the "workable docket."  Nevertheless, in this case, the Board has considered the benefit to the Veteran, the impact on other claimants that would result from advancing his case, and the impact on other claimants that would result if the case is not advanced, and has decided that advancement on the docket for the sole purpose of rendering this decision is fair and appropriate at this time.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a June 2009 Board decision, service connection for peripheral neuropathy was denied.  The Veteran did not perfect an appeal from this denial.

2. Additional evidence received since the June 2009 Board decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's service connection claim for peripheral neuropathy. 

3. The Veteran's peripheral neuropathy was as likely as not incurred during his active military service as a result of his presumed exposure to Agent Orange.


CONCLUSIONS OF LAW

1. The June 2009 Board decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).

2. Evidence received since the June 2009 Board decision is new and material to the service connection claim for peripheral neuropathy, therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3. Service connection for peripheral neuropathy is established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

In March 2004, the Veteran filed a claim for service connection for peripheral neuropathy.  The RO denied the claim in July 2004, finding service treatment records failed to show he was treated for or diagnosed as having peripheral neuropathy while in service and neuropathy did not manifest to a compensable degree within one year after last exposure to herbicides.  An August 2008 Board decision remanded the issue for additional development and a June 2009 Board decision affirmed the July 2004 rating decision, finding the medical evidence of record did not show that the Veteran's neurological disorder was related to his active duty service, including as due to herbicide exposure.  The June 2009 Board decision became final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

As noted above, the Board must address whether new and material evidence has been received sufficient to reopen the Veteran's service connection claim for peripheral neuropathy regardless of the RO's decision to reopen the claim.  See Jackson v. Principi, supra.  For evidence to be new and material for the Veteran's claim for peripheral neuropathy, it has to show that the condition was related to his active duty service, including as due to herbicide exposure.   

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

A few pieces of evidence submitted subsequent to the June 2009 Board decision is a September 2014 statement from Dr. T.G.M. that notes the Veteran's neuropathy is more likely related to his exposure to Agent Orange rather than other etiologies and a June 2015 report from Dr. G.D.D., an Agent Orange/Persian Gulf Registry physician, that states examination and laboratory tests indicate the Veteran's peripheral neuropathy with unusual type of neuropathy followed exposure to Agent Orange in Vietnam. 

As Dr. T.G.M. and Dr. G.D.D.'s statements relate to the unestablished fact, namely showing that the Veteran's peripheral neuropathy was related to his active duty service, including as due to herbicide exposure, the criteria for reopening the Veteran's claim of entitlement to service connection for peripheral neuropathy is met.  Therefore, the evidence is both new and material, and the claim must be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010); 38 C.F.R. 3.156(a).

II. Service Connection

The Veteran avers he is entitled to service connection for peripheral neuropathy; to include as due to Agent Orange exposure in service.  Specifically, noting leg numbness and tingling beginning in the early/mid-eighties.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 3.303(a).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, generally, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet. App. 341, 346 (1999). 

In addition, certain chronic diseases, such organic diseases of the nervous system, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

However, presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as organic diseases of the nervous system.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Finally, VA regulations provide that if a Veteran served on active duty in the Republic of Vietnam between January 9, 1962 and May 7, 1975 he is presumed to have been exposed to an herbicide agent unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id. 

In this case, the Veteran's DD 214 notes the Veteran served in Vietnam, and the Board concedes he qualifies for the presumption of exposure to herbicides, including Agent Orange.  However, the Board notes that the mere exposure to herbicides alone does not create a permanent disability for which compensation may be granted.

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service.  38 C.F.R. § 3.307(a)(6).  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307(a) (6), (e), 3.309(e).  In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

The Board notes that neuropathy is included on the list of exclusive diseases associated with exposure to certain herbicide agents under 38 C.F.R. § 3.309(e).  The Board also notes that the regulations clarifying the inclusion of peripheral neuropathy included on this list changed during the period on appeal.  Prior to September 6, 2013, VA regulations provided that acute and subacute peripheral neuropathy was a disease associated with exposure to herbicide agents.  Note 2 after this section provided that for these purposes, the term acute and subacute peripheral neuropathy means "transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset."  38 C.F.R. § 3.309(e), Note 2 (2016).

Effective September 6, 2013, VA amended these regulations to replace "acute and subacute peripheral neuropathy" with "early-onset peripheral neuropathy" and remove the requirements at Note 2.  Therefore, under the current regulations, presumptive service connection based on exposure to herbicides may be available for early-onset peripheral neuropathy.  38 C.F.R. § 3.309(e) (2016).

In this case, the evidence does not establish the Veteran's developed peripheral neuropathy manifest to a degree of 10 percent within one year of his separation from active duty service.  Indeed, his service treatment records do not reflect complaints of or treatment for peripheral neuropathy and the record is completely negative for any treatment for or diagnosis of peripheral neuropathy for many years following service.  Of course, the Board's decision is not limited to presumptive service connection.  In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993). 

Therefore, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. § 3.309(e), or whether the Veteran has a chronic disease that is recognized as being etiologically related to service, see 38 C.F.R. § 3.309(a), but must also determine whether any claimed current disability is the result of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  

The Veteran's medical records have generally found the Veteran to have neuropathy; however, the records provide mixed diagnoses of what neurological disorder the Veteran has.  But as the Veteran has consistently been diagnosed with a neurological problem and most recently peripheral neuropathy, he satisfies the requirement for a current disability.  See January 2012 private treatment record from Dr. T.G.M. noting testing revealed the Veteran had a diagnosis of peripheral neuropathy.  

The Board finds that the evidence is in equipoise as to whether the Veteran's current peripheral neuropathy is as likely as not due to the exposure to herbicides in service in Vietnam.

In November 2008, the Veteran was afforded a VA examination in which the examiner found the Veteran had chronic inflammatory demyelinating polyradiculoneuropathy (CIDP), a form of peripheral neuropathy.  The examiner opined that the cause of CIDP was unknown, but it was clear that the fundamental problem in CIDP was autoimmune, meaning something triggers the immune system to attack the peripheral nerves.  The triggers were just not well understood.  The examiner also reviewed medical treatises of record that indicated that toxin exposures might cause peripheral nerve problems, but that the condition should recede when the exposure stopped.  This had not happened in the Veteran's case.  The examiner further found that it was explicitly stated that immune disorders were not acknowledged as being linked to herbicide exposure.  Therefore, the examiner opined that it was less likely than not that the Veteran's neurological disorder was causally or etiologically related to service, to include herbicide exposure in Vietnam.  

A January 2012 statement from Dr. T.G.M. states the Veteran had been thoroughly worked up for hereditary sensory motor neuropathy with DNA testing in the past that came back negative.  Dr. T.G.M. commented that peripheral neuropathy could be caused by Agent Orange and the Veteran had peripheral polyneuropathy; thus it was "possible that it could be contributing to it, but there is no way I can prove it or disprove it."  

A September 2014 statement from Dr. T.G.M. notes the Veteran was followed for neuropathy and:

[T]hough hereditary sensorimotor neuropathies as well as inflammatory neuropathies are considered, his workup and treatment failures with IVIG 0.2* possibly noninflammatory etiology.  Hence, I feel his neuropathy is more likely related to his exposure to Agent Orange rather than other etiologies.

A June 2015 report from Dr. G.D.D., an Agent Orange/Persian Gulf Registry physician, states examination and laboratory tests indicate the Veteran had "Peripheral Neuropathy (Acute/Sub-Acute) with unusual type of neuropathy that followed exposure to Agent Orange in Vietnam." 

The Board acknowledges that the November 2008 VA examiner found it was less likely than not that the Veteran's neurological disorder was causally or etiologically related to service, to include herbicide exposure in Vietnam.  However, considering the medical opinions rendered by Dr. T.G.M. and Dr. G.D.D. stating the Veteran's peripheral neuropathy is due to Agent Orange exposure, a state of relative equipoise has been reached.  Dr. T.G.M., who has expertise in neurology and who is familiar with the Veteran's treatment history, found testing had ruled out hereditary sensorimotor neuropathies and inflammatory neuropathies as the cause of the Veteran's peripheral neuropathy, therefore, his neuropathy was more likely related to exposure to Agent Orange.  Also Dr. G.D.D., an Agent Orange/ Persian Gulf Registry physician, found examination and laboratory test indicated the Veteran's peripheral neuropathy with unusual type of neuropathy was due to exposure to Agent Orange in Vietnam.  The Board finds Dr. T.G.M. and Dr. G.D.D.'s findings more probative than the opinion provided by the VA examiner, a staff physician without specific expertise in neurology or Agent Orange exposure.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); and Chisem v. Brown, 4 Vet. App. 169 (1993) (noting that there is no "treating physician rule" requiring the Board to give additional evidentiary weight to opinions of doctors who have evaluated or treated the Veteran over time, but it is permissible for the Board to bear this length of treatment in mind when considering just how familiar with the Veteran's condition the clinician may be).  

Accordingly, the evidence is at least in equipoise as to whether the Veteran's peripheral neuropathy was caused by his exposure to Agent Orange during service, as opposed to other nonservice-related factors, including hereditary sensorimotor or inflammatory neuropathies.  An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  When there is an approximate balance of positive and negative evidence, all reasonable doubt is resolved in favor of the claim.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In resolving all reasonable doubt in the Veteran's favor, service connection for peripheral neuropathy, is granted.







ORDER

The service connection claim for peripheral neuropathy is reopened. 

Service connection for peripheral neuropathy, to include as due to exposure to herbicides, is granted.


REMAND

In regards to the Veteran's claim for entitlement to service connection for PTSD, the Board notes the Veteran submitted a timely notice of disagreement, in January 2016 with respect to this issue.  The electronic file does not, however, contain a statement of the case.  As a statement of the case is not part of the record, this issue must be remanded to provide the Veteran with this document.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a Statement of the Case, including all pertinent laws and regulations, for the issue of entitlement to service connection for PTSD.  The Veteran must be notified of his rights and responsibilities in perfecting a timely appeal as to these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


